DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/22 has been entered.
 
Status of Claims
Pending: 
1-23
Withdrawn: 
16-23
Rejected:
1-15
Amended: 
1, 8, 9, 14, 15
New: 
NONE
Independent:
1, 14, 15


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al (US 1,960,916).
Murphy teaches an aluminum alloy comprising (in wt%):

cl. 1

cl. 11
cl. 13
cl. 14
cl. 15
Murphy broad
Cu
present
0.1-7% (cl. 10)




0.5-5.0% 
Fe
present

>0-2%

>0-2%

0.2-2.0%
RE 
(Ce &/or La)
0.5-12%
>1-4% RE (cl. 8)
0.5-1% RE (cl. 9)


0.5-4% RE
0.5-12% RE
Up to 1.0% Ce
Ti


>0-0.3%

>0-0.3%

present
Mg
0.27-8%

>0.27-3%

0.27-3% Mg
0.27-8%
0.1-2.5








other



Si, Mn, Zn, Cr, or Zr


0.02-0.20% Cr
0.1-0.5% Mn

*Al11REE3
With ≥40%Cu and 60% Fe contained in Al11REE3 phase







Table 1: Comparison of instant claims and Murphy
see Murphy at page 1, lines 34-40, 92-103, wherein the broad ranges of Murphy overlap the alloying ranges of instant claims 1, 8-10, 15 (including the amended minimum of RE of instant claims 1, 9, 15). Murphy teaches the addition of Ce in order to improve mechanical properties (p 1, lines 23-24), and teaches forming said alloy by molten metallurgy processing (page 1, lines 50-59).
Murphy does not mention the claimed microstructural features of: Al11REE3 /Al11Ce3 intermetallic compounds are formed, Cu and Fe are contained in said Al11REE3 intermetallic compound (required by independent claim 1), or the REE contained in the boundary of the aluminum grains >10vol% (required by independent claim 15). However, because Murphy teaches alloying ranges that overlap the claimed Al-Cu-Mg-Ce-Fe composition, together with substantially identical processing by molten metallurgy, then substantially the same microstructure is reasonably expected in the prior art, as for the instant invention (such as location of Al11REE3 intermetallic compound, and presence of Cu and Fe in said intermetallic compound). Because Murphy teaches overlapping alloying ranges together with substantially identical processing, and the instantly claimed microstructure is reasonably expected, it is held that Murphy has created a prima facie case of obviousness of the presently claimed invention.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Concerning claim 2, as set forth supra, because Murphy teaches overlapping Al-Cu-Mg-Ce-Fe composition, then substantially the same microstructure is expected, as for the instant invention (such as presence of 80% Cu in said intermetallic compound).
Concerning claim 3, Murphy teaches said RE element is Ce (page 1 line 39).
Concerning claims 4-6, which mention                          
                            
                                
                                    C
                                    u
                                     
                                    (
                                    a
                                    t
                                    %
                                    )
                                
                                
                                    R
                                    E
                                     
                                    (
                                    a
                                    t
                                    %
                                    )
                                
                            
                            ≥
                            2.1
                            :
                            1
                        
                     (cl. 4),                         
                            
                                
                                    C
                                    u
                                     
                                    (
                                    a
                                    t
                                    %
                                    )
                                
                                
                                    R
                                    E
                                     
                                    (
                                    a
                                    t
                                    %
                                    )
                                
                            
                            =
                            2.1
                            :
                            1
                             
                            t
                            o
                             
                            3.1
                            :
                            1
                        
                     (cl. 5),                         
                            
                                
                                    C
                                    u
                                     
                                    (
                                    a
                                    t
                                    %
                                    )
                                
                                
                                    R
                                    E
                                     
                                    (
                                    a
                                    t
                                    %
                                    )
                                
                            
                            =
                            2.1
                            :
                            1
                             
                            t
                            o
                             
                            2.6
                            :
                            1
                        
                     (cl. 6), the examiner points out the ranges of Cu and RE taught by Murphy (0.5-5.0% Cu, up to 1.0% Ce) broadly overlap said ratios. 
Concerning claim 7, see above discussion of expected microstructure/intermetallics.
Concerning claims 9-10, as set forth supra, Murphy teaches overlapping alloying ranges, see Table 1 above.
Concerning claim 13, Murphy teaches the presence of Cr and Mn, see Table 1 above, and therefore meets the instant limitations. 
Overlapping ranges have been held to be a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy further in view of “Aluminum and Aluminum Alloys” p 89 (cited on PTO-892 mailed 6/15/2021).
Murphy is discussed above. Murphy teaches Ti can be added to the prior art Al-Cu-Mg-Ce-Fe alloy, but does not specify the amount of Ti present. However, “Aluminum and Aluminum Alloys” p 89 teaches Ti is typically present in Al-Cu casting alloys at an amount of ≤0.25%. It would have been obvious to one of ordinary skill in the art to have added up to 0.25% Ti to the Al-Cu-Mg-Ce-Fe alloy of Murphy, as Ti is well known as grain refiner for aluminum alloys, and typically present in similar Al-Cu alloys in amounts up to 0.25% (as taught by “Aluminum and Aluminum Alloys” p 89).
Concerning claim 11, Murphy teaches an overlapping Fe range (see Table 1 above).
Concerning claim 12, because Murphy teaches overlapping Al-Cu-Mg-Ce-Fe composition, then substantially the same microstructure is expected, as for the instant invention (such as presence of Al-REE-Ti intermetallic phase with the claimed atomic% ratio).
Concerning claim 14, the combination of Murphy and “Aluminum and Aluminum Alloys” would suggest overlapping ranges of REE, Mg, Fe, and Ti (see Table above and the discussion above of Ti on p. 89 of “Aluminum and Aluminum Alloys”).

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mann et al (US 2018/0291489).
Mann [0017] teaches an aluminum alloy comprising:


cl. 1

cl. 11
cl. 13
cl. 14
cl. 15
Mann
Cu
present
0.1-7% (cl. 10)




1.8-5.6 
Fe
present

>0-2%

>0-2%

0.07-0.30
RE 
(Ce &/or La)
0.5-12%
>1-4% RE (cl. 8)
0.5-1% RE (cl. 9)


0.5-4% RE
0.5-12% RE
0-1.5% each La, Sr, Ce, Pr
Ti


>0-0.3%

>0-0.3%

0-0.15
Mg
0.27-8%

>0.27-3%

0.27-3% Mg
0.27-8%
0.05-1.9








other



Si, Mn, Zn, Cr, or Zr


0-0.10% Cr
0.03-0.6% Mn

*Al11REE3
With ≥40%Cu and 60% Fe contained in Al11REE3 phase







Table 2: comparison of the instant claims and Mann

which overlaps the alloying ranges of Cu, Fe, rare earth, Ti, Mg, Cr, and Mn as set forth in instant claims 1, 3, 8-11, 13, 14, 15 (see Table 2 above for comparison). Mann teaches the addition of rare-earth element(s) in order to improve strength [0011-0012], and teaches forming said alloy by molten metallurgy processing [0007], [0022].
Mann does not mention Al11REE3 /Al11Ce3 intermetallic compounds are formed, that Cu and Fe are contained in said Al11REE3 intermetallic compound (required by independent claim 1), or the REE contained in the boundary of aluminum grains >10vol% (required by independent claim 15). However, because Mann teaches alloying ranges that overlap the claimed Al-Cu-Mg-RE-Fe composition, together with substantially identical processing by molten metallurgy, then substantially the same microstructure is reasonably expected in the prior art, as for the instant invention (such as location of Al11REE3 intermetallic compound, and presence of Cu and Fe in said intermetallic compound).  See Best, supra.  Therefore, it is held that Mann has created a prima facie case of obviousness of the presently claimed invention.
Concerning claim 2, because Mann teaches overlapping Al-Cu-Mg-Ce-Fe composition, then substantially the same microstructure is reasonably expected, as for the instant invention (such as presence of 80% Cu in said intermetallic compound).
Concerning claim 3, Mann teaches said RE element can be Ce (see Mann at [0017]).
Concerning claims 4-6, which mention                  
                    
                        
                            C
                            u
                             
                            (
                            a
                            t
                            %
                            )
                        
                        
                            R
                            E
                             
                            (
                            a
                            t
                            %
                            )
                        
                    
                    ≥
                    2.1
                    :
                    1
                
             (cl. 4),                 
                    
                        
                            C
                            u
                             
                            (
                            a
                            t
                            %
                            )
                        
                        
                            R
                            E
                             
                            (
                            a
                            t
                            %
                            )
                        
                    
                    =
                    2.1
                    :
                    1
                     
                    t
                    o
                     
                    3.1
                    :
                    1
                
             (cl. 5),                 
                    
                        
                            C
                            u
                             
                            (
                            a
                            t
                            %
                            )
                        
                        
                            R
                            E
                             
                            (
                            a
                            t
                            %
                            )
                        
                    
                    =
                    2.1
                    :
                    1
                     
                    t
                    o
                     
                    2.6
                    :
                    1
                
             (cl. 6), the examiner points out the ranges of Cu and RE taught by Mann (1.8-5.6% Cu, up to 1.5% Ce, Mann at [0017]) broadly overlap said ratios. 
Concerning claim 7, see above discussion of expected microstructure/intermetallics.
Concerning claims 8-10, as set forth supra, Mann teaches overlapping ranges, see Table 2 above.  See also MPEP 2144.05 and Peterson, supra.
Concerning claim 13, Mann teaches the presence of Cr and Mn, see Table 2 above, and therefore meets the instant limitations. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, and 26  of U.S. Patent No. 9,963,770 (hereinafter US’770). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’770 (in particular, cl. 7-9, 26) are drawn to an overlapping Al-Cu-Ce-Fe-Mg-Zr-Ti alloy, with Al11Ce3, said overlapping alloy having overlapping ratios of Cu:RE (instant claims 4-6) & RE:Ti (instant claim 12). Though the claims of US’770 do not mention that Cu and Fe are contained in said Al11REE3 intermetallic compound (independent claim 1), or the REE contained in the boundary of the aluminum grains >10wt% (independent claim 15), because the claims of US’770 teach overlapping Al-Cu-(La,Ce)-Fe composition, then substantially the same microstructure is expected, as for the instant invention (such as location of Al11REE3 intermetallic compound, and presence of Cu and Fe in said intermetallic compound, etc.). 

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/084575 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application are drawn to an overlapping Al-Cu-Ce-Fe-Mg-Zr-Ti alloy (reference application at claim 1), with Al11Ce3 and Cu4REAl8, Cu7RE2Al10, said overlapping alloy having overlapping ratios of Cu:RE (instant claims 4-6) & RE:Ti (instant claim 12). Claim 16 of the reference application teaches cerium and copper are contained in said Al11REE3 intermetallic compound (independent claim 1). The reference application does not teach the REE contained in the boundary of the aluminum grains >10wt% (independent claim 15). However, because the claims of the reference application teach overlapping Al-Cu-(La,Ce)-Fe composition, then substantially the same microstructure is expected, as for the instant invention (such as location of Al11REE3 intermetallic compound). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendment/Arguments
In the response filed on 3/25/22, applicant amended claims 1, 8, 9, 14, and 15, and submitted various rejections traversing the rejections of record. 
The instant amendment has overcome the 102(a)(1) rejections in view of Murphy.  Further, amended claim 8 is not obvious in view of Murphy, who does not teach or suggest an alloy complete with >1% rare earth.
Applicant’s argument that the instant invention is allowable because Murphy does not teach or suggest a minimum 0.5% rare earth addition (independent claims 1, 14, 15), or that Murphy is drawn to aluminum alloys with a ratio of Fe/RE that does extrapolate to a minimum of 0.5% rare earth; has not been found persuasive. Applicant points out that column 1, lines 13-19 of Murphy mentions “cerium is added to an aluminum alloy of the class referred to, the alloy thereby being cleansed and acquiring the properties referred to and being enabled to carry an iron content which is added to it in predetermined proportion and in accordance with the value of the cerium addition” which applicant relates to the examples of Murphy, and states that Murphy does not suggest a cerium content above 0.27% (based on the Fe/Ce ratios of the examples, together with the broad Fe range taught by Murphy). However, the broad disclosure of Murphy, referred to several lines below the aforementioned column 1, lines 13-19, refers to the broader iron and cerium ranges “iron….. 0.2-2.0  Cerium….. up to 1.0” (column 1, lines 38-39). The discussion of Fe and Cerium in certain proportions given by Murphy (column 1, lines 13-19) is right before Murphy states his inventive composition, in broad ranges (column 1, lines 29-40), namely, 0.2-2.0% Fe, up to 1.0% Ce, suggesting that the latter is in fact relevant to the former. 
Concerning applicant’s argument that the prior art does not teach examples within the instant alloying ranges, patents are relevant as prior art for all they contain, and nonpreferred embodiments constitute prior art, MPEP 2123. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). 

In the instant case, the prior art of Murphy is not limited to only the specific embodiments therein (such as specific alloy compositions), but the disclosure of Murphy is relevant to the broader teachings disclosed (as discussed supra). 
Applicant’s argument that the instant invention is allowable because the prior art is silent as to the presence of the claimed microstructural characteristics (a Al11REE3 intermetallic, the amount of Cu and Fe present in the Al11REE3 intermetallic phase, Cu(REE)Al phase, Al-REE-Ti phase, or the amount of REE in the boundary of the aluminum grains), has not been found persuasive. Because Murphy teaches an overlapping alloy, processed substantially as set forth in the instant specification (by molten metallurgy), then substantially the same microstructure is reasonably expected for the prior art, as for the instant invention; see Best, supra and MPEP 2112.
Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product. Applicant has not clearly shown specific unexpected results with respect to the prior art of record or criticality of the instant claimed range (wherein said results must be fully commensurate in scope with the instantly claimed ranges, etc. see MPEP 716.02 d).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/GEORGE WYSZOMIERSKI/                                                                                             Primary Examiner, Art Unit 1733                                                                                                           
/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        6/10/22